DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22, 24-29, 31-32 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2018/0310257, relying on the provisional application 62/490,835) in view of Park et al. (US 2019/0246416, relying on the provisional application 62/501,060) and Gao et al. (US 2019/0174430).
Regarding Claim 21, Papasakellariou teaches a terminal comprising: circuitry, which, in operation ([0029] FIG. 17 illustrates an example PUCCH structure for transmitting HARQ-ACK information or SR information), generates, based on sequence selection, uplink control information including at least one of HARQ-ACK (hybrid automatic repeat request acknowledgement and negative acknowledgment) for downlink data ([0086] UCI includes hybrid automatic repeat request acknowledgement 
a transmitter, which, in operation ([0085] A UE transmits data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PUCCH)), transmits the uplink control information using a physical uplink control channel (PUCCH) of one symbol ([0227] operation in high carrier frequencies, such as in millimeter wave bands, can be associated with large transmission BWs and PUCCH transmissions over a large BW and in only one symbol of a slot; [0245] A PUCCH transmission can be over one symbol or over multiple symbols with or without frequency hopping; [0273] the gNB can configure the UE with a SCS of 15 KHz, a PUCCH resource that spans 1 slot symbol in time),

	However, Papasakellariou does not teach a mode selected in accordance with an operating environment of the terminal; a transmission power of the uplink control information does not depend on whether the uplink control information includes the scheduling request or not.
	In an analogous art, Park teaches a mode selected in accordance with an operating environment of the terminal ([0134] One or more transmission structures are available for the short PUCCH. For example, when the amount of UCI to be transmitted on the short PUCCH is small (e.g., 1 or 2 bits), the eNB may allocate a set of a plurality of sequences as a short PUCCH resource to the UE. The UE may then select a specific sequence corresponding to the UCI to be transmitted from among the sequences satisfy a low peak power-to-average power ratio (PAPR) property; [0197] Even though the SR transmission resource overlaps with the UCI (e.g., ACK/NACK or CSI) on the time axis, unless the sum of transmission power allocated to each transmission resource exceeds the maximum transmission power of the UE (i.e., in a case other than a power limited case), the UE may transmit the SR and the UCI in their respective transmission resources; [0198] If the SR transmission resource overlaps with the UCI (e.g., ACK/NACK or CSI) transmission resource on the time axis, and this case corresponds to the power limited case, the UE may transmit the SR and the UCI in combination in the UCI transmission resource).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Papasakellariou’s method so that a higher output power of a power amplifier can be generated, and therefore provides a wider coverage area. Thus, better services can be provided to a cell edge user with limited coverage, and uplink reference signal transmission reliability is improved.
	The combination of Papasakellariou and Park does not teach a transmission power of the uplink control information does not depend on whether the uplink control information includes the scheduling request or not.
	In an analogous art, Gao teach a transmission power of the uplink control information does not depend on whether the uplink control information includes the scheduling request or not ([0168] the target transmission power of the sPUCCH may be determined to be PsPUCCH-1 by using formulas (2-1) and (2-2) …
PsPUCCH(i) = min{PCMAX , c (i), P0 _ sPUCCH + PLc + 10log10(MsPUCCH,c(i)) + ΔTF,c(i) + ΔF_sPUCCH(F) + g(i)}   (2-2) (i.e., the formula does not scheduling request information)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s method with Papasakellariou’s method so that the efficiency of the power amplifier can be improved with a lower peak-to-average-power-ratio. Thus, uplink reference signal transmission reliability and the system performance can be improved.
	
	Regarding Claim 22, the combination of Papasakellariou, Park and Gao, specifically  Papasakellariou teaches the number of bits of the HARQ-ACK is 1 or 2 ([0252] a PUCCH structure for conveying HARQ-ACK with one bit or two bits uses CAZAC sequence selection).

Regarding Claim 24, the combination of Papasakellariou, Park and Gao, specifically Papasakellariou teaches the sequence is a sequence including a cyclic shift or a sequence defined by a cyclic shift ([0252] When the UE has one HARQ-ACK bit to transmit and the UE is not configured to transmit SR, the UE can use a first cyclic shift of a CAZAC sequence or a second cyclic shift of the CAZAC sequence to convey an ACK or a NACK, respectively. Similar, when the UE has two HARQ-ACK bits to transmit and the UE is not configured to transmit SR, the UE can use a first, second, third, or fourth cyclic shift of a CAZAC sequence; [0253] A first design for multiplexing HARQ-ACK and a single SR bit in a same PUCCH is to use additional two or four cyclic shifts).

first cyclic shift of a CAZAC sequence or a second cyclic shift of the CAZAC sequence to convey an ACK or a NACK, respectively).

Regarding Claim 26, the combination of Papasakellariou, Park and Gao, specifically Papasakellariou teaches a physical resource block where the uplink control information including both the HARQ-ACK and the scheduling request is transmitted is same as a physical resource block where the uplink control information including the HARQ-ACK is transmitted ([0225] NsymbUL symbols 1710 are used for transmitting HARQ-ACK information 1720 or RS 1730 in a RB. HARQ-ACK bits b 1740 modulate 1750 a CAZAC sequence 1760 using binary phase shift keying (BPSK) or quaternary phase shift keying (QPSK) modulation. A modulated CAZAC sequence is transmitted after performing an IFFT 1770. A RS is transmitted through an unmodulated CAZAC sequence. For SR transmission, b=-1. A UE can transmit both HARQ-ACK and SR in a same slot by selecting a resource configured for SR transmission and transmitting HARQ-ACK information).

Regarding Claim 27, the combination of Papasakellariou, Park and Gao, specifically Papasakellariou teaches the number of sequences assigned to one terminal first cyclic shift of a CAZAC sequence or a second cyclic shift of the CAZAC sequence to convey an ACK or a NACK, respectively; [0253] A first design for multiplexing HARQ-ACK and a single SR bit in a same PUCCH is to use additional two or four cyclic shifts (referred to SR cyclic shifts), when the UE has one or two HARQ-ACK bits to transmit respectively, to transmit HARQ-ACK when the UE also has a positive SR to transmit (i.e., 4 sequences are: a first cyclic shift of a CAZAC sequence, a second cyclic shift, additional two cyclic shifts)), and
the number of sequences assigned to one terminal is 8 for the HARQ-ACK of 2 bits ([0252] when the UE has two HARQ-ACK bits to transmit and the UE is not configured to transmit SR, the UE can use a first, second, third, or fourth cyclic shift of a CAZAC sequence; [0253] A first design for multiplexing HARQ-ACK and a single SR bit in a same PUCCH is to use additional two or four cyclic shifts (referred to SR cyclic shifts), when the UE has one or two HARQ-ACK bits to transmit respectively, to transmit HARQ-ACK when the UE also has a positive SR to transmit (i.e., 8 sequences are: a first, second, third, or fourth cyclic shift, additional four cyclic shifts)).

Regarding Claim 28, the combination of Papasakellariou, Park and Gao, specifically Papasakellariou teaches wherein in transmission of both HARQ-ACK and a scheduling request, the uplink control information is generated using one mode out of: a mode using the sequence for the uplink control information including both the HARQ-ACK and the scheduling request ([0253] A first design for multiplexing HARQ-ACK and a single SR bit in a same PUCCH is to use additional two or four cyclic shifts (referred 

Regarding Claim 29, the combination of Papasakellariou, Park and Gao, specifically Papasakellariou teaches a receiver, which, in operation, receives information related to a resource of the PUCCH, wherein the uplink control information is generated and transmitted based on the information ([0265] The UE behavior whether to jointly or separately transmit SR and HARQ-ACK/CSI can be configured to the UE by the gNB; [0255] When the SR cyclic shifts are in same frequency resources as the HARQ-ACK cyclic shifts, the SR cyclic shifts are different than the HARQ-ACK cyclic shifts and all are cyclic shifts of a same CAZAC sequence. When the SR cyclic shifts are in different frequency resources than the HARQ-ACK cyclic shifts, the SR cyclic 

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 21.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 22.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 24.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 25.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 26.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 27.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 28.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 29.

Claims 23, 30, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Park et al., Gao et al. and Nayeb Nazar et al. (US 2020/0067680, relying on the provisional application 62/500,772).

In an analogous art, Nayeb Nazar teaches the number of terminals multiplexed in the same physical resource block is up to 6 for the HARQ-ACK of 1 bit ([0093] If 12 cyclic shifts are available within a PRB, up to six users may be supported in a PUCCH (e.g., short PUCCH) spanning 1 PRB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nayeb Nazar’s method with Papasakellariou’s method so that the error rate for ACK/NACK detection can be improved with the spacing of the cyclic shift of a UE (Nayeb Nazar [0091]). Moreover, a maximum possible number of UEs can be multiplexed for PUCCH transmission. Thus, the system capacity is increased.

Regarding Claim 30, the combination of Papasakellariou, Park and Gao does not teach the information includes information related to a cyclic shift used in the sequence.
In an analogous art, Nayeb Nazar teaches the information includes information related to a cyclic shift used in the sequence ([0099] The WTRU may derive the resources (e.g., cyclic time shifts of a sequence) over which it may transmit ACK/NACK and/or SR from a received PUCCH parameter (e.g., a Short PUCCH index such as nPUCCHShort). The PUCCH parameter may be received from a higher layer (e.g., from a network entity) or as part of downlink control information (e.g., in the NR-PDCCH). This resource index may indicate at least one of (e.g., both of) a PUCCH region across the bandwidth or the cyclic shifts that may be allocated to the WTRU for UL signaling).


Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 23.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikstrom et al. (US 2018/0176909) teaches method of adaptive TTI length and sequence selection for low PAPR.
Patel et al. (US 2018/0332624) teaches scheduling request techniques in wireless transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413